Citation Nr: 1739469	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.   12-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent prior to July 28, 2016 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey, which granted service connection for PTSD and assigned a 50 percent disability evaluation affective September 29, 2009.  In a January 2017, rating decision the RO increased the evaluation of the Veteran's PTSD to 70 percent, effective July 28, 2016.  The Veteran continues to appeal the initial rating.  As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.

In December 2014, the Board remanded this matter for further development and adjudication.  There has been substantial compliance with the Boards remand.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 28, 2016, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as irritability and being easily frustrated, depressed mood, mild memory loss, low energy, sleep disturbance,  and anxious.

2.  From July 28, 2016, the preponderance of the evidence shows that the symptoms of the Veteran's service-connected PTSD did not result in a total occupational and social impairment with persistent delusions or hallucination; grossly inappropriate behavior; persistent danger of hurting self or other; or disorientation to time or place as contemplated by 100 percent disability rating criteria.


CONCLUSION OF LAW

1.  Prior to July 28, 2016, the criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated. 38 U.S.C.A . §§ 1155, 5110, 5107 (West2014); 38 C.F.R. §§ 3.321 , 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.129, 4.130, 4.132 Diagnostic Code 9411 (2016).

2.  From July 28, 2016, the criteria for a disability rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107 (West2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.129, 4.130, 4.132 Diagnostic Code 9411 (2016).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  In April 2010, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the assigned 50 percent rating, effective September 2009.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the duty to assist, VA obtained the Veteran's service treatment records. The Veteran was also afforded two VA examinations, in August 2010 and July 2016. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide an examination, it must ensure that the examination is adequate).  In that regard, the examiner provided an in-depth report which addressed the Veteran's contentions and provided an assessment of the Veteran's current PTSD symptoms. 

Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claim.


	(CONTINUED ON NEXT PAGE)






II.  Rating For PTSD

Legal Criteria 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Factual Background 

In August 2010, the Veteran was afforded a VA PTSD examination.  The Veteran reported that his sleep varied and he experienced night sweats.  He indicated that his thoughts and memories of Vietnam were "always present" and he would suppress them to avoid becoming anxious.  He reported that he felt a state of "constant anxiety."  The Veteran reported that he had verbal outbursts with family members and friends; however, he denied any actual physical violence.  He reported that he was easily frustrated and he had difficulties tolerating any kind of loud music or noise.  The Veteran reported that he had frequent flashbacks that included the smell of flesh and gunpowder.  He stated that he had a number of crying spells.  The Veteran reported that he had frequent concentration lapses and he needed to take frequent breaks or otherwise he was unable to continue.  The Veteran reported that he had a good relationship with his wife and children.  He also reported that he had a positive relationship with his sisters.  The Veteran indicated that he participated with his wife in maintaining some friendships.  He stated that he lived with his wife and oldest daughter.  The Veteran indicated that some family and friends voiced their concerns about his anxiety and fidgeting.  During the mental status evaluation, the Veteran was appropriately attired and groomed.  The Veteran displayed a nervous demeanor and he appeared fidgety.  The Veteran's speech was normal in rate, pressure, and volume, but was punctuated many times by tearfulness and outright sobbing, especially recalling many combat experiences.  The Veteran's thoughts were organized and rational.  His content was clearly preoccupied with the events of Vietnam, which seemed to haunt him.  His memory was generally good although there was some amnesia when certain events of war were discussed.  The Veteran's concentration was fair and his insight was limited.  The Veteran's judgement was compromised by stress.  He displayed low frustration tolerance.  He denied any hallucinations, delusions, or other psychotic symptoms. 

On August 2012 VA Form 9, the Veteran wrote that he was sleeping less and had anxiety about everything.  The Veteran stated that his business was suffering.  He reported that he was very short with his clients and found it difficult to restrain his frustrations. 

A December 2013 VA mental health note indicated that the Veteran reported a significant improvement in his anxiety level.  He reported that although it was some improvement in his anxiety, there was room for improvement.  The examiner indicated that they would increase his Zoloft from 75mg to 100mg.  The Veteran denied any current suicidal or homicidal ideation. 

In July 2014, the Veteran testified that he went to counseling with the VA twice a month.  The Veteran stated that he was prescribed an anti-depressant.  He testified that he did not have any long-term friends.  He stated that he lived with his wife and oldest daughter.  The Veteran testified that he had a very slight memory issue, nothing that was too terrible.  He stated that his mind was always wandering.  The Veteran testified that he had his own business but he was not making any money and he was losing clients.  He also testified that he worked in his wife's floral shop.  The Veteran's wife testified that his PTSD symptoms had gotten worse.  She stated that the Veteran never slept through the night.  

A November 2014 VA mental health record documented that the Veteran reported that he was doing "ok" but he still felt down periodically.  The Veteran reported that he slept good and denied anxiety and mood swings.  The examiner indicated that the Veteran was alert, calm, and cooperative.  The Veteran was groomed appropriately and had good personal hygiene.  The Veteran was oriented on all spheres.  The Veteran displayed an appropriate affect and his mood was neutral.  The Veteran's speech was regular and his thoughts were goal directed.  The Veteran's memory, attention, judgment, insight, and concentration were fair.  The Veteran denied any suicidal and homicidal ideations, hallucinations, and delusions.   

An April 2015 VA Mental health note documented that the Veteran reported that he had less distressed nightmares related to his traumatic combat experience.  The Veteran revealed that he felt "better" at that time.  He reported that he felt less irritable; however, he still felt hypervigilant.  The Veteran denied any suicidal and homicidal ideations, hallucinations, and delusions.   

During a July 2015 VA mental health visit, the Veteran reported that he had a noticeable reduction in the intensity and frequency of distressing symptoms.  During the mental status evaluation, the examiner indicated that the Veteran had a less anxious affect and appeared less restless.  The Veteran's speech was normal in rate, tone, and fluency.  His thought process was organized and goal directed.  The Veteran was alert and oriented to all spheres.  The Veteran's judgment was intact.  The Veteran denied any suicidal and homicidal ideations, hallucinations, and delusions.   

In July 2016, the Veteran was afforded VA PTSD examination.  The examiner indicated that she reviewed the Veteran's claims file.  The examiner opined that the Veteran had an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner indicated that the Veteran experienced symptoms of PTSD to include depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbance or motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, neglect personal appearance and hygiene, and intermittent inability to perform activities of daily living. She noted that there was no evidence of tangential thought process, loose associations, or psychotic symptoms including auditory, visual hallucinations, paranoid ideation, or ideas of reference.  The Veteran denied any suicidal or homicidal ideations. 

A November 2016 VA mental health noted documented that, the Veteran reported that he still had episodic exacerbation of irritability.  The examiner indicated that the Veteran had good insight and his judgement was intact.  The Veteran displayed normal impulse control and was alert.  The Veteran was oriented on all spheres and his cognitive domains were grossly normal.  The Veteran denied any suicidal and homicidal ideations, hallucinations, and delusions.   

The Veteran submitted a November 2016 letter from E. Psychological Associates.  In the November 2016 letter, Dr. S.E. noted that he had seen the Veteran for four visits on October 17, October 24, November 1, and November 7, 2016.  According to DR. S.E., the Veteran reported that he had no trouble making friends but he did not get to close to people.  He indicated that the Veteran also reported that he felt like the world was against him.  He indicated that every day the Veteran felt like he was going through a gauntlet.  The Veteran reported he had deep feelings of anger and bitterness.  The Veteran indicated that he woke up every morning wanting to throw bricks at people.  Dr. S.E. indicated that the Veteran had positive emotions based on his family.  Dr. S.E. noted that the Veteran presented symptoms of intrusion, avoidance, negative alterations in cognition and mood, and marked alterations in arousal and reactivity.

A February 2017 VA group counseling note indicated that the Veteran had periodic exacerbation of PTSD symptoms.  However, the Veteran felt that the intensity and frequency had decreased with therapy and medications.  The examiner indicated that Veteran's speech was normal and he had good insight.  The Veteran's judgement was intact.  The Veteran displayed normal impulse control.  The Veteran was alert and oriented to all spheres.  The Veteran denied any suicidal and homicidal ideations, hallucinations, and delusions.   

III.  Analysis- Rating 

Prior to July 28, 2016 

Applying the relevant diagnostic criteria to the medical evidence, the Board finds that the Veteran's PTSD disorder does not meet the criteria for a rating in excess of 50 percent prior to July 28, 2016.  See 38 C.F.R. § 4.130, DC 9411.  The evidence of record during that time shows that the Veteran exhibited an occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, concentration problems, mild memory problems, disorganized thoughts, sleep disturbance, nightmares, low energy, low tolerance of people, hypervigilance, and anxiety, which warrants no more than a 50 percent rating.

The evidence during this time period does not indicate that his PTSD more closely approximated the criteria for a 70 percent rating.  The evidence reflects the Veteran denied suicidal or homicidal thoughts in VA treatment records.  August 2010 VA examination report indicates that the Veteran was able to maintain a positive relationship with his family and had a social life.  Additionally, the Veteran reported that he spent most of his time working on his business and watching television.  During the July 2014 Board hearing the Veteran stated that he sometimes worked at his wife's floral shop.  Although, the Veteran reported that he was depressed and anxious, he was able to function to care for himself and his wife.  The evidence does not reflect that the Veteran had any episodes of unprovoked irritability with periods of violence towards others.  Through this time period during all examinations and evaluations, the examiners indicated that the Veteran was well groomed and that his hygiene was appropriate.  During all examinations and evaluations, the Veteran was pleasant and cooperative.  He was never found to be confused and he demonstrated that his judgment was intact on all mental status examinations.  In addition, the Veteran demonstrated that he was alert and oriented to time, place, person, and situation.  The Veteran reports that he did not get close to people, however, the Veteran reported on multiple occasions that he maintains relationships with his family and small circle of friends.

In summary prior to July 28, 2016, the weight of the competent, lay and medical evidence reflects the Veteran's PTSD manifested by an occupational and social impairment with reduced reliability and productivity due to such symptoms as: depression, concentration problems, mild memory problems, disorganized thoughts, sleep disturbance, anger, low energy, low tolerance of people, and anxiety.  The Veteran's symptoms reflect that the 50 percent rating is appropriate prior to July 28, 2016.  Thus, the preponderance of the evidence is against the assignment of a rating in excess of 50 percent. 38 U.S.C.A. §§ 1155, 5110, 5107 (West2014); 38 C.F.R. §§  3.321 , 4.132 Diagnostic Code 9411 (2016).

As of July 28, 2016

Applying the relevant diagnostic criteria to the medical evidence, the Board finds that the Veteran's PTSD disorder does not meet the criteria for a rating in excess of 70 percent from July 28, 2016. See 38 C.F.R. § 4.130, DC 9411. The evidence of record during that time shows that the Veteran exhibited an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, thinking, or mood, due to such symptoms as: depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbance or motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, neglect personal appearance and hygiene, and intermittent inability to perform activities of daily living. 

The evidence during this time period does not indicate that his PTSD more closely approximated the criteria for a 100 percent rating.  The evidence does not show that the Veteran's PTSD symptoms resulted in a total occupational and social impairment.  The evidence reflects that the Veteran denied having suicidal or homicidal thoughts in VA or private mental evaluations.  The psychiatric examinations do not show any impairments in his thought processes, concentration, judgment, or his communication.  During all evaluations the Veteran was alert and oriented to time, place, person, and situation.  The record does not reflect the Veteran displayed any inappropriate behavior or was a danger to himself or others.  Although, the Veteran has reported mild memory loss, he has not reported having memory loss for the names of close relatives, his own name, or his occupation.  The Veteran is able to remember that he worked for an insurance company and now owns his own business.  Also, examiners in multiple evaluations indicate that the Veteran's memory was fair.  For example, the Veteran reported in multiple occasions that he lives with his wife and oldest daughter.  Although, the July 2016 VA examiner indicated the Veteran neglected his personal hygiene, all other VA and private examinations report that the Veteran was groomed appropriately.  Lastly, November 2016 letter from the Veteran's private treatment indicates that the Veteran does not have a problem making friends and displayed positive emotions based on his family.  The greater weight of the evidence indicates that the Veteran's PTSD more closely approximates the criteria for a 70 percent disabled rating.

In summary, as of July 28, 2016, the competent, lay and medical evidence reflects the Veteran's PTSD manifested by anxiety, depression, mild memory loss, lack of energy, lack of motivation, avoidance of crowds, irritability, and panic attacks, resulting in at most an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, thinking, or mood.  The frequency and severity of his symptoms do no rise to the level of total occupational and social impairment.  Thus, the preponderance of the evidence is against the assignment of a disability rating in excess of 70 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.132 Diagnostic Code 9411 (2016).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability evaluation in excess of 50 percent prior to July 28, 2016 and in excess of 70 percent thereafter for PTSD is denied.


REMAND

Upon review of the evidence for the Veteran's TDIU claim the Board finds that a remand is warranted. 

A November 2016 letter from Dr. S.E. indicates that the Veteran worked in the insurance business for some time before starting his own real estate business.  Dr. S.E. indicates that the Veteran is now in the process of closing his business after 25 years.  According to Dr. S.E., the Veteran reports that his business suffered greatly in the market crash nearly ten years ago and that he was not able to recover.  Also, Dr. S.E. opined that the Veteran's symptoms caused him clinically significant distress and seem to have been a major factor in his lack of achievement in his profession. 

In the July 2016 VA PTSD examination report, the examiner indicates that the Veteran severity of his PTSD, with dissociative symptoms and panic attacks symptoms had affected his ability to effectively function in a work like environment.  The examiner indicates that his symptoms have been and continued to be markedly impaired on his ability as the sole employee of his own realtor business.

In view of the conflicting medical findings referenced in the November 2016 letter and the July 2016 VA examination report the Board finds that a medical addendum opinion is warranted.  The record is unclear on the impact of the Veteran's PTSD symptoms on his ability to obtain employment.  The July 2016 VA examiner only addressed his ability to work in his current occupation and not his ability to obtain employment to include both sedentary and physical employment.  Also, the November 2016 letter from Dr. S.E., indicates that the Veteran is able to work.  Therefore, a medical addendum opinion is deemed necessary.  The medical opinion should address the severity of the Veteran's service-connected disabilities and the effect of the disabilities on his ability to work, to include both sedentary and physical employment.

Additionally, the record is unclear if the Veteran is currently working.  While on remand, the Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, in connection with the TDIU claim.  

2.  Obtain updated VA treatment records and associate them with the electronic claims file.

3.  After completion of the above development, obtain an addendum medical opinion from the appropriate VA examiner regarding the Veteran's employability.  If necessary, a new VA examination should be scheduled to obtain the requested information.  The examiner should review the claims file and the Veteran's completed VA form 21-8940 and provide an opinion as to the effect of the Veteran's service-connected disabilities on his ability to work, to include both sedentary and physical employment.  The examiner should consider the Veteran's education and previous work experience, but should not consider age or the effect of any non-service-connected disabilities on the ability to obtain or maintain employment. 

All opinions and conclusions must be supported by a complete rationale in the report.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and explain why an opinion would be speculative.

4.  Thereafter, readjudicate the issue of entitlement to a TDIU in light of the complete record.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


